El Juez Asociado Se. Wolf,
emitió la opinión del tribunal.
Se imputó al acusado el delito de violación cometido con una niña menor de catorce años. Fué juzgado por un jurado que lo declaró culpable de dicho delito y sentenciado a sufrir la pena de diez años de presidio con trabajos forzados.
El apelante admite en su alegato que las manifestaciones hechas por la perjudicada tendían a probar la comisión del delito imputado pero alega que la prueba exigida por el esta-tuto sobre la corroboración fué insuficiente. La cuestión fué promovida ante la corte inferior por medio de moción de nonsuit que fué presentada a la terminación de la prueba del Fiscal.
La perjudicada declaró en sustancia que el apelante, pro-fesor de la escuela, la haló por un brazo, la hizo entrar en la oficina de la escuela y allí la desgració. Evangelia Váz-quez, compañera de escuela, declaró que en uno de los días del mes de mayo (mes en que se cometió el delito) ella acom-pañó a la escuela a la ofendida; que el profesor llevó a la perjudicada a su oficina y cerró la puerta, y que después vió salir solo al profesor; que le llamó la atención porque lo mismo le había hecho a ella. El Doctor Brice declaró, que de un examen que hizo del himen el día del juicio aparecía que la niña había sido desflorada.
En -los casos de El Pueblo v. Maldonado, 17 D. P. R., 23, y El Pueblo v. de Jesús, 18 D. P. R., 591, se establece el prin-cipio de que no es necesario que la prueba de corroboración comprenda todos los elementos del delito, pero que dicha prueba debe ser tendente a mostrar algunos detalles que esta-*106blezcan una relación entre el acusado y el delito. En casos de esta naturaleza, generalmente cometidos secretamente, es difícil una prueba corroborante que sea fuerte y no se exige que sea muy robusta dicha prueba. Sin embargo, en el pre-sente caso una compañera de escuela declaró que el profe-sor llevó a la perjudicada a su oficina y cerró la puerta' y la prueba pericial tendía a mostrar la ruptura del himen. Aun-que la prueba de corroboración no haya sido muy robusta, es suficiente de acuerdo con la ley.
’ Debe confirmarse la sentencia apelada.
■ Confirmada la sentencia apelada.
Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.